



ADVANCED DISPOSAL SERVICES, INC. 2016 OMNIBUS EQUITY PLAN

FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR EXECUTIVE OFFICERS
THIS RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is made effective as of
[●] (the “Date of Grant”) between Advanced Disposal Services, Inc., a Delaware
corporation (the “Company”), and [●] (the “Participant”).
This Agreement sets forth the general terms and conditions of restricted share
units (“RSUs”). By accepting the RSUs, the Participant agrees to the terms and
conditions set forth in this Agreement and the Advanced Disposal Services, Inc.
2016 Omnibus Equity Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
1.Grant of the RSUs. Subject to the provisions of this Agreement and the Plan,
the Company hereby grants to the Participant, an aggregate of [●] RSUs, subject
to adjustment as set forth in the Plan. Each RSU gives the Participant the
unsecured right to receive, subject to the terms and conditions of the Plan and
this Agreement, one Common Share. The Participant shall not be required to pay
any additional consideration for the issuance of the Common Shares upon
settlement of the RSUs.
2.    Vesting Schedule. Subject to earlier termination and cancellation, and
unless previously vested, in each case in accordance with the Plan or this
Agreement, the RSUs shall vest in full on the third anniversary of the Date of
Grant (the “Scheduled Vesting Date”).
3.    Settlement. Each RSU shall be settled by delivery of one Common Share
within thirty (30) days following the Scheduled Vesting Date or such earlier
date on which the RSUs vest pursuant to Sections 5, 6 or 7 (each, a “Settlement
Date”); provided, however, that in no event shall settlement occur later than
March 15th of the year following the applicable vesting date.
4.    Termination of Service Generally. In the event that the Participant’s
employment or other service with the Company or its Affiliates terminates for
any reason other than retirement, termination without Cause, resignation for
Good Reason (“Cause” and “Good Reason” having the meanings set forth in Section
7 of this Agreement), death or Disability, unvested RSUs shall immediately be
cancelled without consideration and the Participant shall have no further right
or interest therein.
5.    Retirement; Termination Without Cause; Resignation for Good Reason.
Subject to Section 7 of this Agreement, if the Participant’s employment or other
service with the Company or its Affiliates terminates as a result of either the
Participant’s retirement, his or her termination without Cause or his or her
resignation for Good Reason, the Participant shall be


1



--------------------------------------------------------------------------------





entitled to 100% of the RSUs, subject to the other terms of this Agreement, as
if the Participant’s employment or other service had not terminated. The RSUs
will be settled on the Settlement Date.  
6.    Death; Disability. If the Participant’s employment or other service with
the Company or its Affiliates terminates as a result of the Participant’s death
or Disability, the Participant (or the Participant’s estate or beneficiary) 100%
of the RSUs granted pursuant to this Agreement shall vest. Vested RSUs shall be
settled on the Settlement Date.  
7.    Change in Control. In the event of a Change in Control, prior to the
Scheduled Vesting Date, to the extent the successor company fails to assume or
provide a substitute for the RSUs, they shall vest and be settled in accordance
with Section 3 upon consummation of the Change in Control. To the extent the
successor company (or a subsidiary or parent thereof) assumes such RSUs or
provides a substitute therefore on substantially the same terms and conditions,
the existing vesting schedule will continue to apply; provided, however, that,
if upon or within 24 months following the date of a Change in Control, the
Participant’s employment or other service with the Company or its Affiliates is
terminated without Cause or the Participant resigns for Good Reason, the RSUs
shall become fully vested and shall be settled in accordance with Section 3. For
purposes of this Section 7, the term “Cause” shall mean (a) with regard to any
Participant who is party to an employment or service agreement with the Company
or any of its affiliates which contains a definition of “Cause,” the definition
set forth in such agreement, and (b) with regard to any other Participant: (i)
any act or omission that constitutes a material breach by the Participant of any
obligations under an employment or service agreement with the Company or one of
its Affiliates or an Award Document; (ii) the continued failure or refusal of
the Participant to substantially perform the duties reasonably required of the
Participant as an employee of or other service provider to the Company or one of
its Affiliates; (iii) any willful and material violation by the Participant of
any law or regulation applicable to the business of the Company or one of its
Affiliates, or the Participant’s conviction of a felony, or any willful
perpetration by the Participant of a common law fraud; or (iv) any other willful
misconduct by the Participant which is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company or any of its Affiliates. For purposes of this Section 7, the term
“Good Reason” shall mean (x) with regard to any Participant who is party to an
employment or service agreement with the Company or any of its affiliates which
contains a definition of “Good Reason,” the definition set forth in such
agreement, and (y) with regard to any other Participant: (i) the material
diminution of the Participant’s title and/or responsibilities or (ii) the
Participant being required to relocate more than twenty-five (25) miles from the
Participant’s then-existing office.
8.    Nontransferability of RSUs. Unless otherwise determined by the Committee
pursuant to the terms of the Plan, the RSUs may not be transferred, pledged,
alienated, assigned or otherwise attorned other than by last will and testament
or by the laws of descent and distribution or pursuant to a domestic relations
order, as the case may be.
9.    Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to the RSUs prior to settlement. Upon settlement, the
Participant shall


2



--------------------------------------------------------------------------------





have all rights as a shareholder with respect to the Common Shares delivered to
the Participant, if any, including, without limitation, voting rights and the
right to receive dividends.
10.    Dividend Equivalents. If, after the Date of Grant and prior to the
applicable Settlement Date, dividends with respect to the Common Shares are
declared or paid by the Company, the Participant, upon settlement of the RSUs in
accordance with Section 3, shall be entitled to receive dividend equivalents in
an amount, without interest, equal to the cumulative dividends declared or paid
on a Common Share, if any, during such period multiplied by the number of RSUs.
Dividend equivalents will be subject to the same terms and conditions of this
Agreement applicable to the RSUs. The dividend equivalents will be paid on the
applicable Settlement Date for the underlying RSUs in cash or Common Shares, as
determined by the Company in its discretion. If the underlying RSUs are
cancelled prior to the applicable Settlement Date for any reason, any accrued
and unpaid dividend equivalents shall be cancelled.
11.    No Entitlements.
(a)    No Right to Continued Employment or Other Service Relationship. This
Agreement does not constitute an employment or service agreement and nothing in
the Plan or this Agreement shall modify the terms of the Participant’s
employment or other service, including, without limitation, the Participant’s
status as an “at will” employee of the Company or its Affiliates, if applicable.
None of the Plan, the Agreement, the grant of the RSUs, nor any action taken or
omitted to be taken shall be construed (i) to create or confer on the
Participant any right to be retained in the employ of or other service to the
Company or its Affiliates, (ii) to interfere with or limit in any way the right
of the Company or its Affiliates to terminate the Participant’s employment or
other service at any time and for any reason or (iii) to give the Participant
any right to be reemployed or retained by the Company or its Affiliates
following a termination of employment or other service for any reason.
(b)    No Right to Future Awards. This award of RSUs and all other equity‑based
awards under the Plan are discretionary. This award does not confer on the
Participant any right or entitlement to receive another award of RSUs or any
other equity-based award at any time in the future or in respect of any future
period.
12.    Taxes and Withholding. The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the settlement of the RSUs. The Company may require or permit the
Participant to satisfy such tax withholding obligations through the Company
withholding Common Shares that would otherwise be received by such individual
upon settlement of the RSUs. The obligations of the Company to deliver the
Common Shares under this Agreement shall be conditioned upon the Participant’s
payment of all applicable taxes and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.
13.    Securities Laws. The Company shall not be required to issue Common Shares
in settlement of or otherwise pursuant to the RSUs unless and until (i) the
shares have been duly listed upon each stock exchange on which the Common Shares
are then registered; (ii)


3



--------------------------------------------------------------------------------





a registration statement under the Securities Act of 1933, as amended, with
respect to such Common Shares is then effective; and (iii) the issuance of the
Common Shares would comply with such legal or regulatory provisions of such
countries or jurisdictions outside the United States as may be applicable in
respect of the RSUs. In connection with the grant or vesting of the RSUs, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
14.    Miscellaneous Provisions.
(a)    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications. Any such notice shall be deemed effective upon receipt thereof
by the addressee.
(b)    Headings. The headings of sections and subsections are included solely
for convenience of reference and shall not affect the meaning of the provisions
of this Agreement.
(c)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(d)    Incorporation of Plan; Entire Agreement. This Agreement and the RSUs
shall be subject to the Plan, the terms of which are incorporated herein by
reference, and in the event of any conflict or inconsistency between the Plan
and this Agreement, the Plan shall govern. This Agreement and the Plan
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof. The Participant acknowledges receipt of the
Plan, and represents that he is familiar with its terms and provisions.
(e)    Amendments. Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time provided that
such amendment does not adversely affect, in any material respect, the
Participant’s rights under this Agreement without the Participant’s consent.
Notwithstanding the foregoing, the Company shall have broad authority to alter
or amend this Agreement and the terms and conditions applicable to the RSUs
without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the RSUs are not subject to taxes, interest and penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(iii) to take into


4



--------------------------------------------------------------------------------





account unusual or nonrecurring events or market conditions, or (iv) in any
other manner set forth in Section 16 of the Plan. Any amendment, modification or
termination shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person. The Committee shall give written notice to the Participant in
accordance with Section 14(a) of any such amendment, modification or termination
as promptly as practicable after the adoption thereof. The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the RSUs in any manner that is consistent with the
Plan and approved by the Committee.
(f)    Section 409A.
(i)    The RSUs are intended to constitute “short-term deferrals” for purposes
of Section 409A of the Code and the regulations and guidance promulgated
thereunder (“Section 409A”). If any provision of the Plan or this Agreement
would, in the reasonable good faith judgment of the Committee, result or likely
result in the imposition on the Participant, a beneficiary or any other person
of a penalty tax under Section 409A, the Committee may modify the terms of the
Plan or this Agreement, without the consent of the Participant, beneficiary or
such other person, in the manner that the Committee may reasonably and in good
faith determine to be necessary or advisable to avoid the imposition of such
penalty tax. This Section 14(f) does not create an obligation on the part of the
Company to modify the Plan or this Agreement and does not guarantee that the
RSUs will not be subject to taxes, interest and penalties under Section 409A.
(ii)    Notwithstanding anything to the contrary in the Plan or this Agreement,
to the extent that the RSUs constitute deferred compensation for purposes of
Section 409A and Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), no payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A may be made before the
first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.
(g)    Successor. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 6.
(h)    Choice of Law. Except as to matters of federal law, this Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (other than its conflict of law rules).
(i)    Clawback. Any awards made pursuant to the Plan shall be subject to any
recoupment policy adopted by the Company or required by law as in effect from
time to time.
[remainder of page intentionally left blank]


5



--------------------------------------------------------------------------------







 
ADVANCED DISPOSAL SERVICES, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
By:
 
 
Name:
 
 
Title:
 





The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement.
Participant Name (Printed):     
Signature:     
Date:     








6

